Citation Nr: 1710299	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a respiratory disability other than a sinus disorder, to include as due to exposure to asbestos.

3.  Entitlement to service connection for a thyroid disability, to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1969 to October 1974.

These matters come before the Board of Veterans' Appeals Board on appeal from a February 2009 rating decision by the Department of Veterans Affairs VA Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the RO in Montgomery, Alabama, from which the Veteran's appeal was certified.

In April 2014, the Board remanded the case for further development by the originating agency.  The case was returned to the Board.  In March 2016, the case was again remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case has now been returned to the Board for further appellate action.

The Board notes that the Veteran originally filed a service connection claim for a respiratory disorder due to asbestosis.  The February 2009 rating decision denied service connection for sinusitis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Here, the Veteran described symptoms of a respiratory disorder and sinusitis.  See July 2008, December 2011, and April 2013 statements by the Veteran relating to sinusitis.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the respiratory-related issue on appeal to include both sinusitis and other respiratory disorders.  Because the sinusitis claim must be remanded, the Board has bifurcated the issue as reflected on the title page.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

The issue of service connection for a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A respiratory disorder other than a sinus disorder was not manifest during service and is not attributable to service.

2.  Hypothyroidism was not manifest during service or within the one-year presumptive period following service, and it is not attributable to service.  


CONCLUSIONS OF LAW

1.  A respiratory disorder other than a sinus disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Hypothyroidism was not incurred in or aggravated during service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claims were last adjudicated in June 2016.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

Pursuant to Board remand, in May 2016, VA afforded the Veteran examinations and obtained medical etiological opinions with respect to his respiratory and thyroid disorders.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  The examiners also provided rationales for their opinions.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to compliance with the remand directives, the March 2016 remand addressed the failure to comply with the April 2014 remand directives with respect to the VA examination for a respiratory disorder.  The March 2016 remand directives ordered the AOJ to afford the Veteran VA examinations by an examiner who has not examined him before, and to have the examiner identify a current respiratory disability diagnosed during the pendency of the claim.  The Board also directed the AOJ to obtain an opinion as to whether the thyroid disorder was etiologically related to service.  The April 2014 remand directed the AOJ to request authorizations from the Veteran for private medical records and to update VA treatment records.

The Board finds that there was substantial compliance with these remand directives.  In May 2016, VA obtained the required medical opinions.  With respect to the sufficiency of the opinions, the Board finds that, reading the examination reports as a whole, they identified past or current diagnoses.  Consequently, the "pendency of the claim" directive was met.  The examiner was a different examiner than had previously examined the Veteran, and she expressly noted taking into account the Veteran's lay statements.  With respect to records development, an April 2014 correspondence to the Veteran requested he submit authorizations for private medical records.  He did not submit any such authorizations.  In fact, in September 2014, he submitted a form stating he had no further evidence to submit.  Finally, the AOJ associated with the file additional treatment records, in compliance with the April 2014 remand directives.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for endocrinopathies (i.e. hypothyroidism), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Determining whether a veteran is competent to render an etiology opinion must be done on a case-by-case basis.  Kahana, 24 Vet. App. 428.  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A.  Respiratory disorder other than a sinus disorder

The Veteran claims service connection for asbestosis.  At his May 2016 VA respiratory disorders examination, he reported that, while in the Navy, he was exposed to asbestos while sandblasting and painting ship compartments.  In a December 2011 statement , he reported he was not given a respirator or dust mask for these duties.  

The evidence of records supports the Veteran's claim that he was aboard the USS Constellation and the Board finds the Veteran's statements as to his sandblasting duty to be credible.  The VA Adjudication Procedure Manual lists ship construction as a type of occupation that caused asbestos exposure.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3.c.  As such, the Board finds that the Veteran was exposed to asbestos during service.

Other than exposure to asbestos, service treatment records note periodic upper respiratory infections and post-nasal drip.  The report of medical examination at separation was normal.

Post-service, a March 1996 private treatment record shows that a chest X-ray was consistent with signs and symptoms of asbestosis.  A May 2003 Navy grinder's examination was normal.  At that examination, the Veteran reported tying a cloth around his face to prevent inhaling the dust from his shipboard sandblasting duties.  Private medical records beginning in February 2004 list a history of "asthma unspecified type without status asthmaticus or acute exacerbation or unspecified," which was noted as identified in November 2003.

Private treatment records from September 2007 showed a CT of the lungs revealed scarring in the right upper lobe.  The radiologist recommended a follow up CT scan in one year to evaluate stability.  A chest X ray at the time showed normal pleural surfaces, three or four rounded nodular densities, probable mild parabronchial thickening, and no infiltrates.  The records note that clinical symptoms were not extremely suggestive of asthma.  Private pulmonologist, Dr. W., reported normal pulmonary function tests (PFTs).

A February 2008 chest X-ray showed the lungs were free of active infiltrates.  A February 2008 private medical record related to a pulmonary function test noted an impression of asthma bronchitis.  The record also states "no history of asthma previously."  

The Veteran underwent a December 2012 VA examination.  The examination report noted a past diagnosis of asbestosis, date unknown.  In the pulmonary conditions section, the examiner found the Veteran did not have asthma.  A chest X-ray showed no focal lung consolidation, no pleural plaques/calcification, no acute osseous abnormality, and no significant cardio pulmonary abnormality.  Pulmonary function testing was performed in December 2012.  The examiner diagnosed the Veteran with obstructive lung disease.  The examiner opined that the claimed disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the testing provided at the examination indicates an obstructive lung disorder.  He further reasoned that asbestosis is a restrictive lung disorder and that an X-ray of the chest does not indicate the likely findings seen with asbestosis.  Therefore, the examiner concluded that the diagnosis of asbestosis is not proven.

Pursuant to Board remand, the Veteran underwent a VA examination in May 2014.  Upon examination, no respiratory disorder was found.  The examination report noted that, during an occupational evaluation for asbestosis in 1996, a private physician diagnosed asbestosis.  The VA examiner explained that subsequent evaluation at VA and by the Veteran's private pulmonologist, Dr. W., showed no asbestosis.  The examiner further stated that the private pulmonary function tests were entirely normal.  Thus, the examiner opined that the claimed disorder is less likely than not due to service because no lung disease is present.  

Upon a subsequent Board remand, the Veteran was afforded a May 2016 VA respiratory examination.  The report of examination noted the 2012 diagnosis of chronic obstructive pulmonary disease (COPD).  A detailed history was reported by the Veteran.  After reviewing the claims file and conducting the examination, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that she has taken into account the Veteran's lay statements regarding his injuries and symptoms, and the 1996 diagnosis of asbestosis.  The examiner reasoned that PFTs done in 2012 revealed obstruction with normal lung volumes and normal DLCO. The negative bronchodilator challenge was consistent with COPD.  She further reasoned that the current chest x-ray is negative for any evidence or suggestion of asbestosis.  The examiner explained that the Veteran's COPD is largely due to tobacco exposure through cigarette smoking, and that the medical literature does not support a causative link between asbestos exposure and COPD.  Therefore, it is less likely as not for the current respiratory condition to be etiologically related, in whole or in part, to the Veteran's active service or exposure to asbestos therein.

After a review of the evidence, the Board finds that service connection for a respiratory disorder other than sinusitis is not warranted.  With respect to asbestosis, there is one medical record in 1996 reporting findings "consistent with asbestosis." On the other hand, several other medical examinations since then have found asbestosis not present.  These findings were made based on pulmonary function tests.  The Board finds that, because the overwhelming majority of clinicians find asbestos is not present, the preponderance of the evidence is against the presence of asbestosis at any time during the appeal period.  As a current asbestosis disability has not been established, service connection for asbestosis is not warranted.

The Board acknowledges the diagnosis of COPD in the December 2012 VA examination.  The Board finds, however, that the evidence is against a link between COPD and service.  The May 2016 VA examination and medical opinion is highly probative evidence in this regard in that the examiner's review of the literature resulted in no link between COPD and asbestos exposure.  The examiner found that smoking was the likely cause in this Veteran.  With this opinion, the examiner also offers evidence against the in-service colds and sinusitis reports as being linked to the current COPD.  Moreover, the normal PFTs by the private practitioner, Dr. W., cast doubt on any current COPD disorder to begin with.  

As far as asthma, the Board finds the evidence is against a current asthma disorder. Asthma is reported in history in some medical records, but in a later February 2008 record, a history of asthma is denied.  Additionally, after specific examination, asthma was not found.  For instance, the September 2007 private pulmonologist's record indicates symptoms of asthma were not suggested.  Moreover, no VA examiner has diagnosed the Veteran with asthma.  PFTs were at worst, suggestive of COPD.  

In evaluating this evidence, the Board places the highest probative weight on the VA medical opinions because they were rendered after specific clinical examinations.  The private pulmonology reports are also afforded high probative weight.  Because evidence in favor of asthma is vague and contradictory, whereas evidence against asthma is strong, the Board finds the preponderance of the evidence is against a current asthma disorder.

The Board has considered the Veteran's lay statements asserting a current respiratory disorder including asbestosis and asthma.  The Board finds that the specific, reasoned opinions of the medical examiners are more credible and of greater probative weight than the lay assertions of the Veteran in this case because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

Based on the foregoing, a preponderance of the credible evidence is against the claim.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

B.  Hypothyroidism

The Veteran has a diagnosis of hypothyroidism.  In a July 2008 statement, he claimed the thyroid disorder is related to his sandblasting and painting exposure aboard ship while in service.  In a March 2013 statement, he also stated that he believed he had the disorder on active duty, although it was not diagnosed until years later.  

His representative submitted an article from the website thyroid.about.com, entitled "People Exposed to Asbestos Show Early Signs of Autoimmunity."  The source of the article is listed as the Mayo Clinic.  The article reports on the evaluation of 50 residents from a Montana town polluted by asbestos.  The findings show that these residents were much more likely to have a class of autoantibodies in their blood than a control group.

In this case, service treatment records are unremarkable as related to hypothyroidism.  The report of medical examination at separation found a normal endocrine system.

Post-service, the record shows that in March 2003, a thyroid specific hormone (TSH) test was mildly elevated.  An April 2004 VA treatment record noted that TSH levels had been elevated for the previous two years, however, the Veteran did not have any symptoms of hypothyroidism.  Subclinical hypothyroidism was noted.  The April 2004 records stated that the Veteran may have longstanding subclinical hypothyroidism or may have had Hashimoto's disease in the past.

A May 2014 VA examination was conducted to evaluate the Veteran's thyroid disorder.  The examiner noted a diagnosis of autoimmune thyroid disease.  The examiner explained that the Veteran was evaluated by VA endocrinology service in 2004 and found to have euthyroid autoimmune thyroditis.  The examiner opined that it is less likely than not due to service.  The examiner reasoned that the Veteran did not have thyroid disease during military service and his current thyroid diagnosis is an autoimmune disease.

Pursuant to remand, the May 2016 VA examination was conducted.  As a result, the examiner opined that hypothyroidism was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained the Veteran's hypothyroidism being due to an autoimmune disease does not prevent it from being related to military service, however, it would have presented itself much sooner than 30 years post military, since if left untreated it would have become symptomatic and would have been diagnosed closer to the time of service.  Therefore, the examiner concluded, it is less likely than not for the Veteran's thyroid condition to have been incurred in or etiologically related in whole or in part by the Veteran's active service.

Based on a review of the record, the Board finds that service connection for hypothyroidism is not warranted.  In this regard, the May 2016 medical opinion is highly probative evidence against the claim.  The opinion was detailed and rendered after a prior remand and a review of the record.  The examiner's reasoning that hypothyroidism would have become symptomatic closer in time to service is persuasive evidence against a link to service, including as due to asbestos exposure.

Although an April 2004 VA record stated that the Veteran may have had longstanding subclinical hypothyroidism or may have had Hashimoto's disease in the past, the use of the term "may" renders the statement speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Accordingly, this statement regarding the onset of subclinical hypothyroidism and Hashimoto's disease is afforded negligible probative weight.

With respect to the Montana study described in the Internet article, the article itself stated that it was a relatively small study and that further research was to be performed.  Moreover, the study results indicate a 28.6 percent greater frequency of finding the particular class of antibodies than in the control group.  This is less than 50 percent probability that the antibodies were caused by asbestos.  As this study is small and further research was to be had, the Board affords it less than full probative weight.

Again, the Board has considered the lay assertions of the Veteran.  However, the specific medical evidence is more credible and afforded greater probative weight because the Veteran in this case is not competent to render an etiology opinion regarding this very complex medical matter.  In particular, the probative value of the service treatment records is much greater than the Veteran's claim that he had hypothyroidism in service that went undiagnosed.  The service treatment records were recorded at the time period in question, and VA examiners have opined that hypothyroidism was not present during service.

In sum, the preponderance of the evidence shows that hypothyroidism was not manifest in service or until many years after service.  According to the most probative evidence, it therefore is unrelated to service, including due to asbestos exposure during service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a respiratory disorder other than a sinus disorder is denied.

Service connection for hypothyroidism is denied.


REMAND

VA has not afforded the Veteran a comprehensive medical examination relating to the recharacterized claim of service connection for a sinus disorder.  The Board finds that a comprehensive examination is necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

Here, service treatment records show several instances of sinus or upper respiratory infections.  Post service medical records show a history of chronic sinusitis and maxillary disease.  See February 2004 private treatment report and July 2008 VA treatment records.  The Veteran contends that he has had sinus problems in service and since service.  See December 2011 and April 2013 Veteran statements.  This contention by the Veteran is sufficient to indicate a link between his in-service and current manifestations for the purposes of the McLendon test.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature of any sinus, and to obtain an opinion as to whether such is possibly related to service.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the sinuses arose during service or is otherwise related to service, to include as due to asbestos and dust exposure in service.  A current disability means any sinus disability during the pendency of the claim (i.e. June 2008).  

A rationale for all opinions expressed must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


